United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1834
Issued: March 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2011 appellant filed a timely appeal from a July 15, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
bilateral contusion of the buttocks in the performance of duty on May 28, 2011.
FACTUAL HISTORY
On June 3, 2011 appellant, then a 57-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 28, 2011 she sustained a sprain to her hip and buttocks when
she slipped and fell. She stopped work on May 28, 2011 and returned on May 31, 2011.
1

5 U.S.C. § 8101 et seq.

Appellant notified her supervisor on June 3, 2011. The employing establishment controverted
the claim.
By letter dated June 15, 2011, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
On May 28, 2011 appellant stated that she was feeling weak due to illness and fell when
walking up the stairs. She reported the incident after she finished overtime at work about four to
five hours later.
In medical reports dated June 1 to 10, 2011, Dr. Horacio Oria, a treating physician,
reported a history that on May 28, 2011 appellant felt her knees get weak and fell on her buttocks
on a concrete floor when delivering mail. Appellant complained of pain in her tailbone and the
buttocks area which manifested mostly when sitting or bending. Dr. Oria reported that x-rays
were negative for fracture or dislocation and diagnosed bilateral contusion of the buttocks.
By decision dated July 15, 2011, OWCP denied appellant’s claim finding that the
medical evidence did not establish an injury related to the May 28, 2011 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
The employee must submit rationalized medical opinion evidence to establish a causal
relationship between the condition, and any attendant disability claimed and the employment
event or incident.5 The opinion of the physician must be based on a complete factual and
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

2

medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that the May 28, 2011 incident occurred as alleged. The issue is
whether appellant established that the incident caused bilateral contusion of the buttocks. The
Board finds that she did not submit sufficient medical evidence to support that her bilateral
contusion of the buttocks is causally related to the May 28, 2011 employment incident.7
Appellant submitted medical reports dated June 1 to 10, 2011 from Dr. Oria who
obtained a history that, on May 28, 2011, appellant was delivering mail when she felt her knees
became weak and fell on her buttocks on a concrete floor. Dr. Oria reported that x-rays were
negative for fracture or dislocation and diagnosed bilateral contusion of the buttocks.
The Board finds that the reports of Dr. Oria do not present well-rationalized medical
opinion on causal relation. Dr. Oria’s history of the May 28, 2011 employment incident
conformed with appellant’s factual assertions. The incident has been accepted to have occurred
as alleged. Dr. Oria provided no additional details about the mechanism of the alleged injury.
He failed to provide a full medical history or adequately explain how the accepted May 28, 2011
incident caused or contributed to the diagnosed bilateral contusion of the buttocks. The Board
has held that medical evidence that does not offer a rationalized opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.8 Thus,
Dr. Oria’s reports are insufficient to meet appellant’s burden of proof.
In the instant case, the record is without rationalized medical evidence to establish that
the diagnosed medical condition is causally related to the accepted May 28, 2011 employment
incident. Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained bilateral contusion of the buttocks on May 28, 2011 in the performance of duty, as
alleged.
6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 15, 2011 is affirmed.
Issued: March 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

